            Case 5:20-cv-01287-F Document 22 Filed 03/01/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


KELLY J. GRIGGS,                           )
                                           )
          Plaintiff,                       )
                                           )
-vs-                                       )     Case No. CIV-20-1287-F
                                           )
WINGARD TRANSPORT, LLC, an                 )
Oklahoma limited liability company,        )
et al.,                                    )
                                           )
          Defendants.                      )

                                      ORDER

       CRST Expedited, Inc.’s amended motion to intervene is before the court.
Doc. no. 19. Any objection to the motion was due February 26, 2021. No objection,
and no request for an extension of time within which to object, has been filed. Doc.
no. 19.
       The motion to intervene is GRANTED on the ground that it has been
confessed. See, LCvR7.1(g) (any motion not opposed within twenty-one days may,
in the discretion of the court, be deemed confessed). Accordingly, a Petition In
Intervention which complies with the requirement stated below SHALL be filed
within seven days of today’s date.
       The proposed Petition in Intervention attached to the motion as an exhibit does
not identify the state in which the intervening party, CRST Expedited, Inc., is
incorporated or the state in which it has its principal place of business. The court
has a duty to assess its jurisdiction. Tuck v. United Services Automobile Assoc.,
859 F.2d 842, 844 (10th Cir. 1998); and see, Salt Lake Tribune Publishing Co., LLC
v. AT&T Corp., 320 F.3d 1081, 1096 (10th Cir. 2003) (once established, diversity
             Case 5:20-cv-01287-F Document 22 Filed 03/01/21 Page 2 of 2




jurisdiction is not defeated by the addition of a non-diverse party; however, diversity
jurisdiction will be destroyed if it is determined that the later-joined, non-diverse
party was indispensable to the action at the time it commenced). Accordingly, when
the Petition in Intervention is filed, it SHALL set forth the specific states in which
CRST Expedited, Inc. is incorporated and has its principal place of business. After
reviewing those allegations, the court will determine whether further motions or
briefing are required with respect to jurisdiction.
        IT IS SO ORDERED this 1st day of March, 2021.




20-1287p003.docx




                                           2
